COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                            KEITH E. HOTTLE
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                              CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                        WWW.TXCOURTS.GOV/4THCOA.ASPX                                 TELEPHONE
PATRICIA O. ALVAREZ                                                                                   (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                         FACSIMILE NO.
  JUSTICES                                                                                             (210) 335-2762


                                                March 11, 2015

       Robert Schaezler                                         Kimberly S. Keller
       The Schaezler Law Firm                                   Keller Stokarcyzk PLLC
       13423 Blanco Road, No. 315                               234 W. Bandera Road #120
       San Antonio, TX 78216-2187                               Boerne, TX 78006

       Timothy R. Price                                         Margarita A. Esqueda
       Chunn, Price & Harris                                    District Clerk & County Clerk - La Salle
       16500 San Pedro Ave., Suite 410                          County
       San Antonio, TX 78266-2578                               101 Courthouse Square, Suite 107
                                                                Cotulla, TX 78014-2263


       RE:    Court of Appeals Number: 04-14-00008-CV
              Trial Court Case Number:     13-08-00195-CVL
              Style: Chris Stone
                     v.
                     Talbert Operations, LLC

              The Court has this date issued the Mandate in the above styled and numbered cause.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ____________________________
                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                             MANDATE

THE STATE OF TEXAS

TO THE 81ST JUDICIAL DISTRICT COURT OF LA SALLE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 31, 2014, the cause upon appeal to
revise or reverse your judgment between

Chris Stone, Appellant

V.

Talbert Operations, LLC, Appellee

No. 04-14-00008-CV and Tr. Ct. No. 13-08-00195-CVL

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is REVERSED, and the cause is REMANDED to the trial court for
further proceedings. It is ORDERED that appellant, Chris Stone, recover his
costs of this appeal from appellee, Talbert Operations, LLC.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on March 11, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00008-CV

                                             Chris Stone

                                                     v.

                                     Talbert Operations, LLC

      (NO. 13-08-00195-CVL IN 81ST JUDICIAL DISTRICT COURT OF LA SALLE COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          KIMBERLY S KELLER
MOTION FEE                         $10.00   E-PAID          TIMOTHY PRICE
INDIGENT                           $25.00   E-PAID          TIMOTHY PRICE
MOTION FEE                         $10.00   E-PAID          TIMOTHY PRICE
FILING                            $100.00   E-PAID          TIMOTHY PRICE
STATEWIDE EFILING FEE              $20.00   E-PAID          TIMOTHY PRICE
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          TIMOTHY PRICE


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this March 11, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853